            Case 2:20-cv-00040-RAJ-DWC Document 6 Filed 04/15/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        BUNNY LUN,
 9                                                        CASE NO. 2:20-CV-40-RAJ-DWC
                                Plaintiff,
10                                                        ORDER TO SHOW CAUSE
                v.
11
        CHAD WOLF, et al.,
12
                                Defendants.
13
            Plaintiff Bunny Lun initiated this lawsuit on January 9, 2020 by paying the filing fee and
14
     filing her Complaint. Dkt. 1. The time for serving the summonses and Complaint expired on
15
     April 8, 2020, 90 days after the Complaint was filed. See Fed. R. Civ. P. 4(m). At this time, no
16
     proof of service has been filed. See id. at 4(l); see also Docket. Further, no attorney has entered
17
     an appearance on behalf of any Defendant in this case. Plaintiff is ordered to show cause why
18
     this case should not be dismissed without prejudice for failure to timely serve. See Fed. R. Civ.
19
     P. 4(m). Plaintiff must show cause on or before April 22, 2020.
20
            Dated this 15th day of April, 2020.
21


                                                           A
22

23                                                         David W. Christel
                                                           United States Magistrate Judge
24


     ORDER TO SHOW CAUSE - 1
